McLAUGHLIN, J.
The defendant appeals from an order enjoining fit, during the pendency of the action, from using the name St. Christopher Club of New York, Incorporated, or any name similar thereto, or the name “St. Christopher A. C.,” or “Red and Black Machine,” or “St. Christopher Tigers.” We think, upon the facts set out in this record, that the defendant was properly enjoined from using, the name St. Christopher Club of New York, Incorporated ; also from interfering with the “affairs, works, doings, proceedings, and moneys” of the plaintiff. This is all the relief the plain'tiff asked in the complaint, and is the extent to which the injunction should have been granted. The order appealed from, therefore is modified as indicated, and, as thus modified, affirmed, without costs to either party. All concur.